Case 1:15-cr-10131-NMG Document 378 Filed 02/26/21 Page 1 of 1

United States District Court
District of Massachusetts

 

United States of America,

Vv.
Criminal Action No.
Iftikar Ahmed, 15-10131-NMG-2

Defendant.

 

ORDER
GORTON, J.

This Court, having reviewed the proliferation of pending
motions in this case (Docket Nos. 351, 354, 358 & 362) and the
accompanying memoranda filed in support and in opposition
thereto, hereby rules as follows:

- surety’s motion for timeline to submit a Rule 46(f) (2)
motion (Docket No. 354) is DENIED;

- surety’s motion for electronic filing privileges (Docket
No. 358) is DENIED;

- defendant’s motion to join surety’s opposition to the
government’s motion for default judgment (Docket No. 362)
is ALLOWED; and

- the government’s motion for default judgment of
forfeiture of appearance bond (Docket No. 351) is
ALLOWED.

So ordered. DV bathanh Urn

Nathaniel M. Gofton
United States District Judge

Dated February 26, 2021
